                                 Case 8:20-bk-01012-RCT Doc 14 Filed 03/19/20 Page 1 of 10
                                           UNITED STATES BANKRUPTCY COURT
                                               MIDDLE DISTRICT OF FLORIDA
                                                     TAMPA DIVISION
IN RE:

      Debtor(s) Luis Alexander Barrios                                                                                 CASE NO.: 8:20-bk-01012-RCT


                                                                         CHAPTER 13 PLAN

A.        NOTICES.
Debtor must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.

  A limit on the amount of a secured claim based on a valuation which may result in a partial
  payment or no payment at all to the secured creditor. See Sections C.5(d) and (e). A separate                             Included     ■   Not included
  motion will be filed.
  Avoidance of a judicial lien or nonpossessory, nonpurchase money security interest under 11
                                                                                                                            Included     ■   Not included
  U.S.C. § 522(f). A separate motion will be filed. See Section C.5(e).
  Nonstandard provisions, set out in Section E.                                                                             Included     ■   Not included
NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED CREDITOR
UNDER SECTION C.5(i) OF THIS PLAN, TO SURRENDER THE SECURED CREDITOR'S COLLATERAL
UNDER SECTION C.5(j), TO NOT MAKE PAYMENTS TO THE SECURED CREDITOR UNDER
SECTION C.5(k), OR IF PAYMENTS TO A SECURED CREDITOR ARE NOT SPECIFICALLY
INCLUDED IN THE PLAN PAYMENTS, THE AUTOMATIC STAY DOES NOT APPLY, AND THE
CREDITOR MAY TAKE ACTION TO FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS, AND
OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST IN PERSONAL
OR REAL PROPERTY COLLATERAL.
B.     MONTHLY PLAN PAYMENTS.
Plan payments ("Plan Payments") include the Trustee’s fee of 10% and shall begin 30
days from petition filing/conversion date. Debtor shall make Plan Payments to the Trustee
for the period of 60 months. If the Trustee does not retain the full 10%, any portion not
retained will be disbursed to allowed claims receiving payments under the Plan and may
cause an increased distribution to the unsecured class of creditors

                  1.                                          from
                         $200.00                              months                       1                 through   60       ;




1 All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.
                                                                                                                                       Page 1 of 7
                 Case 8:20-bk-01012-RCT              Doc 14     Filed 03/19/20    Page 2 of 10
C.      PROPOSED DISTRIBUTIONS.

              1.       ADMINISTRATIVE ATTORNEY'S FEES.

Base Fee            $4,350.00   Total Paid Prepetition     $1,350.00         Balance Due       $3,000.00

MMM Fee               $0.00     Total Paid Prepetition       $0.00           Balance Due         $0.00

Estimated Monitoring Fee at              $0.00           per Month.



Attorney's Fees Payable Through Plan at                     $50.00     Monthly (subject to adjustment).




■    NONE      2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).


■    NONE     3.       PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).



                4.     TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall receive a
fee, the percentage of which is fixed periodically by the United States Trustee.



               5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the Plan,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The Trustee shall
disburse adequate protection payments to secured creditors prior to confirmation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim, or Debtor or Trustee has
filed a proof of claim for the secured creditor under 11 U.S.C. § 501(c), and no objection to the claim is pending. If
Debtor's Plan Payments are timely paid, payments to secured creditors under the Plan shall be deemed contractually
paid on time.


■     NONE         (a)     Claims Secured by Debtor`s Principal Residence that Debtor Intends to Retain -
                   Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid Through
                   the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain
                   regular monthly postpetition payments on the following claims secured by Debtor's principal
                   residence. Postpetition mortgage payments must be included in the Plan Payments. Mortgage
                   payments are due on the first payment due date after the case is filed and continue monthly
                   thereafter. The amount of postpetition mortgage payments may be adjusted as provided for under
                   the loan documents. The Plan may provide for the cure of arrearages to homeowner's and
                   condominium associations and may, but need not, include the payment of postpetition assessments
                   in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of
                   personal liability on these claims.




                                                                                                    Page 2 of 7
                 Case 8:20-bk-01012-RCT Doc 14 Filed 03/19/20 Page 3 of 10
■   NONE
           (b)     Claims Secured by Other Real Property that Debtor Intends to Retain - Mortgage,
           HOA and Condominium Association Payments, and Arrears, if any, Paid Through the Plan
           Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain regular
           monthly postpetition payments on the following claims secured by real property. Postpetition
           mortgage payments must be included in the Plan. Payments are due on the first payment due date
           after the case is filed and continue monthly thereafter. The amount of postpetition mortgage
           payments may be adjusted as provided for under the loan documents. The Plan may provide for the
           cure of arrearages to homeowner's and condominium associations and may, but need not, include the
           payment of postpetition assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor
           will not receive a discharge of personal liability on these claims.

■   NONE   (c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification.
           Pending the resolution of a mortgage modification request, the Plan Payments shall include the
           following adequate protection payments to the Trustee: (1) for homestead property, the lesser of
           31% of gross monthly income of Debtor and non-filing spouse, if any (after deducting homeowner's
           association fees), or the normal monthly contractual mortgage payment; or (2) for non-homestead,
           income-producing property, 75% of the gross rental income generated from the property. If Debtor
           obtains a modification of the mortgage, the modified payments shall be included in the Plan
           Payments. Debtor will not receive a discharge of personal liability on these claims.
■   NONE   (d)      Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506
           Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does not apply
           to a claim secured solely by Debtor's principal residence. A separate motion to determine secured
           status or to value the collateral must be filed. Payment on the secured portion of the claim,
           estimated below, is included in the Plan Payments. Unless otherwise stated in Section E, the Plan
           Payments do not include payments for escrowed property taxes or insurance.
■   NONE   (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
           Debtor must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or a
           nonpossessory, nonpurchase money security interest because it impairs an exemption or under 11
           U.S.C. § 506 to determine secured status and to strip a lien.
■   NONE   (f)     Payments on Claims Secured by Real Property and/or Personal Property to Which 11
           U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
           § 1325(a). The claims listed below were either: (1) incurred within 910 days before the petition date
           and secured by a purchase money security interest in a motor vehicle acquired for Debtor's personal
           use; or (2) incurred within one year of the petition date and secured by a purchase money security
           interest in any other thing of value. These claims will be paid in full under the Plan with interest at
           the rate stated below.
■   NONE   (g)    Claims Secured by Real or Personal Property to be Paid with Interest Through the
           Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
           Plan with interest at the rate stated below.
■   NONE
           (h)     Claims Secured by Personal Property - Maintaining Regular Payments and Curing
           Arrearages, if any, Under 11 U.S.C. § 1325(b)(5). Under 11 U.S.C. § 1328(a)(1), unless the
           principal amount of the claim is paid in full through the Plan, Debtor will not receive a discharge of
           personal liability on these claims.




                                                                                                Page 3 of 7
                       Case 8:20-bk-01012-RCT Doc 14 Filed 03/19/20 Page 4 of 10
    NONE         (i)     Secured Claims Paid Directly by Debtor. The following secured claims are being made via
                 automatic debit/draft from Debtor's depository account and will continue to be paid directly to the
                 creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under 11
                 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to
                 any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended
                 to terminate or abrogate Debtor's state law contract rights. Because these secured claims are not
                 provided for under the Plan, under 11 U.S.C. § 1328(a), Debtor will not receive a discharge of
                 personal liability on these claims.
                          Last Four Digits of      Creditor                            Property/Collateral
                          Acct. No.

                    1.    8237                     Mr. Cooper                          2231 Landside Dr. Valrico, FL 33594




                    2.    1100                     Achieva Credit Union                2014 Nissan Altima




■   NONE         (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the following
                 collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem
                 as to Debtor and in rem and in personam as to any codebtor as to these creditors upon the filing of
                 this Plan.
■   NONE         (k)     Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to make
                 payments to the following secured creditors. The automatic stay under 11 U.S.C. §§ 362(a) and
                 1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor with
                 respect to these creditors upon the filing of this Plan. Debtor's state law contract rights and defenses
                 are neither terminated nor abrogated. Because these secured claims are not provided for under the
                 Plan, under § 1328(a), Debtor will not receive a discharge of personal liability on these claims.
                 6.      LEASES/EXECUTORY CONTRACTS. As and for adequate protection, the Trustee shall
disburse payments to creditors under leases or executory contracts prior to confirmation of the Plan, as soon as
practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proof of claim or Debtor
or Trustee has filed a proof of claim for the secured creditor/lessor under 11 U.S.C. § 501(c), and no objection to the
claim is pending. If Plan Payments are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.
■   NONE         (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                 and Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor assumes the
                 following leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
                 follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the lessor/creditor is not paid in full through
                 the Plan, Debtor will not receive a discharge of personal liability on these claims.




                                                                                                             Page 4 of 7
                      Case 8:20-bk-01012-RCT Doc 14 Filed 03/19/20 Page 5 of 10
■   NONE        (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
                Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
                automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
                creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under 11
                U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as to
                any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is intended
                to terminate or abrogate Debtor's state law contract rights. Because these leases/executory contracts
                are not provided for under the Plan, under 11 U.S.C. § 1328(a), Debtor will not receive a discharge
                of personal liability on these claims.
■   NONE        (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
                Property. Debtor rejects the following leases/executory contracts and will surrender the following
                leased real or personal property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
                terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
                and lessors upon the filing of this Plan.




7.      GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above-referenced creditors or shall otherwise be paid under a subsequent
Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $0.00          .
D.    GENERAL PLAN PROVISIONS:
      1.      Secured creditors, whether or not provided for under the Plan, shall retain the liens securing such
      claims.

       2.     Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of
       claim or other amount as allowed by order of the Court.

       3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate
       shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court
       orders otherwise. Property of the estate

           (a) shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the
        Court orders otherwise, or

            (b) shall vest in Debtor upon confirmation of the Plan.




                                                                                                        Page 5 of 7
                      Case 8:20-bk-01012-RCT Doc 14 Filed 03/19/20 Page 6 of 10
       4.      The amounts listed for claims in this Plan are based upon Debtor's best estimate and belief and/or the
       proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the Trustee shall only pay
       creditors with filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court
       orders otherwise.

       5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions. The
       actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the
       Plan control prior to confirmation, after which time the Order Confirming Plan shall control.

       6.       Debtor shall timely file all tax returns and make all tax payments and deposits when due.
       (However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with a statement to
       that effect.) For each tax return that becomes due after the case is filed, Debtor shall provide a complete copy
       of the tax return, including business returns if Debtor owns a business, together with all related W-2s and
       Form 1099s, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
       Trustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to the Plan
       Payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to apply a refund to
       the following year's tax liability. Debtor shall not spend any tax refund without first having obtained the
       Trustee's consent or Court approval.


E.    NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 3015(c). Note:
Any nonstandard provisions of this Plan other than those set out in this Section are deemed void and are stricken.




                                                 CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies
that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted wording or nonstandard
provisions other than any nonstandard provisions included in Section E.


SIGNATURE(S):



Debtor(s)

                                                                                    Date 03/18/2020

                                                                                    Date
                                                                                                      Page 6 of 7
                     Case 8:20-bk-01012-RCT   Doc 14   Filed 03/19/20   Page 7 of 10

Attorney for Debtor(s)

                                                                        Date   03/18/2020




                                                                                       Page 7 of 7
          Case 8:20-bk-01012-RCT       Doc 14    Filed 03/19/20    Page 8 of 10




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  www.flmb.uscourts.gov


In re:
Luis Alexander Barrios                                 CASE NO. 8:20-bk-01012-RCT
Debtor.                                                CHAPTER 13
____________________________/

                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished on
March 19, 2020, by US Mail and/or electronic mail via CM/ECF pursuant to Local Rule 9013-3
(e) to:
Creditors Listed on Creditor Matrix: attached

 Debtor:                                                Trustee:
 Luis Alexander Barrios                                 Kelly Remick
 2231 Landside Dr.                                      Chapter 13 Standing Trustee
 Valrico, FL 33594                                      Post Office Box 6099
                                                        Sun City, FL 33571

                                                        U.S. Trustee
                                                        United States Trustee - TPA7/13
                                                        Timberlake Annex, Suite 1200
                                                        501 E Polk Street
                                                        Tampa, FL 33602
                                                        813-228-2000




                                         Laura M. Gallo.
                                         Florida Bar No. 89335
                                         GALLO LAW, P.A.
                                         2815 W. Waters Ave
                                         Tampa, FL 33614
                                         Telephone: 813-530-8009/Fax: 813-515-7702
                                         lgallo@gallolawfl.com / www.gallolawfl.com
                                         Attorney for the Debtor.
                              Case 8:20-bk-01012-RCT      Doc 14         Filed 03/19/20   Page 9 of 10
Label Matrix for local noticing             Luis Alexander Barrios                         Beth Ann Scharrer
113A-8                                      2231 Landside Dr.                              Beth Ann Scharrer, P.A.
Case 8:20-bk-01012-RCT                      Valrico, FL 33594-4205                         P.O. Box 4550
Middle District of Florida                                                                 Seminole, FL 33775-4550
Tampa
Thu Mar 19 16:18:14 EDT 2020
ALLIED LLC                                  AMEX DEPARTMENT STORES                         Achieva Credit Union
PO BOX DR SUITE 100                         PO BOX 8218                                    Attn: Bankruptcy
Altamonte Springs, FL 32714                 Mason, OH 45040-8218                           Po Box 1500
                                                                                           Dunedin, FL 34697-1500


BRANDON REGIONAL HOSPITAL                   Bank of America                                Barclays Bank Delaware
PO BOX 740743                               4909 Savarese Circle                           Attn: Bankruptcy
Cincinnati, OH 45273-0743                   Fl1-908-01-50                                  Po Box 8801
                                            Tampa, FL 33634-2413                           Wilmington, DE 19899-8801


Bay Area Cardiology Assoc                   Brandon Regional Hospital                      Capital One
635 Eichenfeld Dr                           Resurgent Capital Services                     Attn: Bankruptcy
Brandon, FL 33511-5908                      PO Box 1927                                    Po Box 30285
                                            Greenville, SC 29602-1927                      Salt Lake City, UT 84130-0285


(p)JPMORGAN CHASE BANK N A                  Credit First National Association              Deptartment Store National Bank/Macy’s
BANKRUPTCY MAIL INTAKE TEAM                 Attn: Bankruptcy                               Attn: Bankruptcy
700 KANSAS LANE FLOOR 01                    Po Box 81315                                   9111 Duke Boulevard
MONROE LA 71203-4774                        Cleveland, OH 44181-0315                       Mason, OH 45040-8999


Dillard?s Card Services/Wells Fargo Bank    I.c. System, Inc                               Jefferson Capital Systems, LLC
Attn: Bankruptcy                            Attn: Bankruptcy                               Po Box 1999
Po Box 10347                                Po Box 64378                                   Saint Cloud, MN 56302
Des Moines, IA 50306-0347                   St. Paul, MN 55164-0378


Midland Funding                             Mr. Cooper                                     NPAS, INC.
Attn: Bankruptcy                            Attn: Bankruptcy                               PO BOX 99400
350 Camino De La Reine Ste 100              8950 Cypress Waters Blvd                       Louisville 40269-0400
San Diego, CA 92108-3007                    Coppell, TX 75019-4620


Nissan Motor Acceptance                     (p)PORTFOLIO RECOVERY ASSOCIATES LLC           Pulte Mortgage Corp
Attn: Bankruptcy                            PO BOX 41067                                   Attn Bankruptcy Dept
Po Box 660366                               NORFOLK VA 23541-1067                          7390 S Iola St
Dallas, TX 75266-0366                                                                      Englewood, CO 80112-3803


Sears Credit Cards                          Synchrony Bank                                 Synchrony Bank/Care Credit
PO Box 9001055                              Attn: Bankruptcy                               Attn: Bankruptcy Dept
Louisville, KY 40290-1055                   Po Box 965060                                  Po Box 965060
                                            Orlando, FL 32896-5060                         Orlando, FL 32896-5060


Transworld Sys Inc/33                       Victor H Veschio +                             United States Trustee - TPA7/13 +
Attn: Compliance Dept                       Gibbons Neuman                                 Timberlake Annex, Suite 1200
Po Box 15618                                3321 Henderson Boulevard                       501 E Polk Street
Wilmington, DE 19850-5618                   Tampa, FL 33609-2921                           Tampa, FL 33602-3949
                            Case 8:20-bk-01012-RCT                Doc 14         Filed 03/19/20       Page 10 of 10
Laura M Gallo +                                      Kelly Remick +
Gallo Law, P.A.                                      Chapter 13 Standing Trustee
2815 West Waters Avenue                              Post Office Box 6099
Tampa, FL 33614-1852                                 Sun City, FL 33571-6099




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase Card Services                                  Portfolio Recovery
Attn: Bankruptcy                                     Attn: Bankruptcy
Po Box 15298                                         120 Corporate Blvd
Wilmington, DE 19850                                 Norfold, VA 23502




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Achieva Credit Union                              End of Label Matrix
                                                     Mailable recipients    31
                                                     Bypassed recipients     1
                                                     Total                  32
